Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. The applicant argues on pages 7-9 of the remarks that the prior art doesn’t teach the amended claim limitations of which the focus is “a single continuous snapshot stream”.  The examiner respectfully disagrees that there is any difference between a “single continuous snapshot stream” as claimed and the prior arts teaching of being able to continually/responsively create snapshots (¶42), which is also later supported that this can be done via the use of logging metadata that records application, filesystem and other events that can be replayed (i.e. in the case of a fast-forward scrubbing) or undone (i.e. in the case of a rewind scrubbing) when using the timeline GUI described in fig. 4 to select a restore point/context.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  The claims refer to a “snapshot steam” in some portions of the amended sections, and should be corrected to “snapshot stream”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2017/0090688).
In regards to claims 1, 8, and 15 Anderson teaches
¶31 and fig. 3 teaches a computing device executes a method
storing a single continuous snapshot stream taken for a certain period of time, wherein the single continuous snapshot stream records changes of data along for the period of time for which the single continuous snapshot stream was taken; (¶42 teaches that the computing device may “continually, periodically, responsively, or otherwise repeatedly create and store snapshots, ¶32 teaches that these snapshots comprise logged metadata corresponding to events/actions generated in the user’s computing environment, which can then be replayed (or undone) starting from a previously known snapshot, i.e. the metadata log represents a “continuous snapshot stream” that exists for periods of time between periodic snapshots.)  
receiving a snapshot restore request with at least one parameter defining at least one dimension for data recovery; reconstructing at least one snapshot from a single continuous snapshot stream taken for a certain period of time based on the at least one parameter; receiving a selection of a snapshot for data recovery selected from the at least one reconstructed snapshot; and instructing a restoration of the selected snapshot. (fig. 3 and ¶42-43 teaches a user can select a snapshot to be restored, which can be accessed by selecting a date/time, search terms, media controls, or other UI selections (i.e. parameters that one can use to then select a snapshot, file/document, or a computing/application context from a point in time, i.e. a dimension for data recovery), the snapshot is then loaded and additional metadata can be replayed if necessary (reconstructed) for the user. ¶46 teaches that additional log data can be used to generate events based on the logged metadata (i.e. the continuous snapshot stream) to recreate a user computing context at a certain point.

In regards to claims 2, 9, and 16 Anderson further teaches
wherein the reconstructing the at least one snapshot further comprises: retrieving the at least one parameter from the received snapshot restore request; determining the at least one dimension based on the at least one retrieved parameter; and reconstructing the at least one snapshot for the at least one determined dimension. (fig. 3 and ¶42-43 teaches a user can select a snapshot to be restored, which can be accessed by selecting a date/time, search terms, media controls, or other UI selections (i.e. parameters that one can use to then select a snapshot or file from a point in time), the snapshot is then loaded and additional metadata can be replayed if necessary (reconstructed) for the user.)

In regards to claims 3, 4, 10, 11, 17, and 18 Anderson further teaches
verifying the at least one reconstructed snapshot for the at least one determined dimension; reconstructing at least one further snapshot for the at least one determined dimension responsive to the verification of the at least one reconstructed snapshot for the at least one determined dimension being insufficient.  (¶32 teaches that logged metadata (i.e. of another snapshot, see ¶36) can be applied to a known pervious snapshot in order to reconstruct a particular user computing context. (i.e. one snapshot is insufficient (i.e. verification fails) in order to generate the specific context selected (i.e. determined dimension)

In regards to claims 5, 12, and 19 Anderson further teaches
previewing on a user interface the at least one reconstructed snapshot; and receiving the selected snapshot for data recovery selected from the previewed at least one reconstructed snapshot. (fig. 3 and ¶42-43 teaches a user can select a snapshot to be restored by a displayed visual representation of a stored snapshot (i.e. a preview).)

In regards to claims 6, 13, and 20 Anderson further teaches
executing the previewing of the at least one reconstructed snapshot in a user defined environment.  (¶45 teaches the computing context stored by a selected screen shot is activated, which allows the user to view, edit, or otherwise interact with the applications, documents and other contents associated with the snapshot)

In regards to claims 7 and 14 Anderson further teaches
wherein the at least one dimension is selected from a group of dimensions consisting of: time, data, metadata, application, and Input/Output (I/O) operation.  (¶41 the application may indicate current application or document characteristics, when a document has been edited or other usage factors(i/o operations, metadata)) 

	EXAMINER’S NOTE
	Examiner has cited particular paragraphs, figures, and/or columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The applicant is reminded of what constitutes a proper reply to this office action is detailed in 37 CFR 1.111, and that the examiner has the discretion to treat any response that fails to meet ALL of the requirements of that section as NON-RESPONSIVE without any additional extensions of time (see MPEP 714.03).  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137